DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 08/23/2021, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
Status of Claims
Applicant's amendment of claim 1 in “Claims” filed on 08/23/2021 with the “Request for Continued Examination (RCE)” filed on 08/23/2021, have been acknowledged and entered by Examiner.
This office action considers claims 1-11 pending for prosecution, where claims 8-9 have been withdrawn from consideration, and claims 1-7 and 10-11 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a phone call with Attorney Raphael A. Valencia Reg. No. 43,216 sent on 09/23/2021.
i. Claim 1 has been amended. 
ii. Claim 1 has been amended, and the whole claim after this amendment will read as follows:
1.	(Examiner Amended) A semiconductor device comprising: 
a substrate; 
a first semiconductor layer formed above the substrate and including a nitride semiconductor; 
a second semiconductor layer formed on the first semiconductor layer and including a nitride semiconductor; 
a gate electrode, a source electrode, and a drain electrode, the gate electrode, the source electrode, and the drain electrode being formed on the second semiconductor layer; and 
a first insulating film and a second insulating film both formed on the second semiconductor layer, closest point of the second insulating film to the source electrode being situated between the first insulating film and the drain electrode, 
a part of the gate electrode is formed on the first insulating film, 
the first insulating film and the second insulating film are formed of silicon nitride, 
a Si-H bond density in the first insulating film is higher than a Si-H bond density in the second insulating film, and 
an N-H bond density in the second insulating film is higher than an N-H bond density in the first insulating film.
iii. Claims Cancellation: This application is in condition for allowance except for the presence of claims 8-9, non-elected claims without traverse in “Response to Election / Restriction Filed” filed on 03/09/2021.  Accordingly, claims 8-9 have been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 1-7 and 10-11 presented for examination.

Reason for Allowances
Claims 1-7 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a gate electrode, a source electrode, and a drain electrode, the gate electrode, the source electrode, and the drain electrode being formed on the second semiconductor layer; and a first insulating film and a second insulating film both formed on the second semiconductor layer, a closest point of the second insulating film to the source electrode being situated between the first insulating film and the drain electrode, a part of the gate electrode is formed on the first insulating film, the first insulating film and the second insulating film are formed of silicon nitride, a Si-H bond density in the first insulating film is higher than a Si-H bond density in the second insulating film, and an N-H bond density in the second insulating film is higher than an N-H bond density in the first insulating film”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-7 and 10-11, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Kamata et al. (JP 2015012037 A; hereinafter Kamata) “Semiconductor device and manufacturing method of the same”.
Murata et al. (US 20050139838 A1; hereinafter Murata) “Semiconductor device and method for manufacturing semiconductor device”.	
Martinez et al. (US 6528405 B1; hereinafter Martinez) “Enhancement mode RF device and fabrication method”.
Prior Art Kamata teaches a semiconductor device ([Abstract]), wherein (Fig. 1+; [0001+]) semiconductor device includes: a semiconductor layer; a protective insulation film formed on the upper side of the semiconductor layer; and an electrode in which a first part which is formed to fill an opening formed in the protective insulation film and a second part which is located on the first part and is wider than the first part in a short direction and runs on the protective insulation film are integrally formed. The 3 protective insulation film has a first insulation film which is formed on the upper side of the semiconductor layer, including a lower side of the second part and a second insulation film which is formed only on the lower side of the second part and a part of which overlaps with the first insulation film. But, Prior Art Kamata does not expressly teach a gate electrode, a source electrode, and a drain electrode, the gate electrode, the source electrode, and the drain electrode being formed on the second semiconductor layer; and a first insulating film and a second insulating film both formed on the second semiconductor layer, a closest point of the second insulating film to the source electrode being situated between the first insulating film and the drain electrode, a part of the gate electrode is formed on the first insulating film, the first insulating film and the second insulating film are formed of silicon nitride, a Si-H bond density in the first insulating film is higher than a Si-H bond density in the second insulating film, and an N-H bond density in the second insulating film is higher than an N-H bond density in the first insulating film (claim 1).
Prior Art Murata teaches a semiconductor device using a III-V nitride semiconductor ([0002]), wherein (Fig. 1A+; [008+]) a III-V nitride semiconductor layer including a channel region in which carriers travel; a concave portion provided in an upper portion of said channel region in said III-V nitride semiconductor layer; and a Schottky electrode consisting of a conductive material forming a Schottky junction with the semiconductor layer, and formed on a semiconductor layer, which spreads over said concave portion and peripheral portions of the concave portion, on said III-V nitride semiconductor layer, wherein a dimension of said concave portion in a depth direction is set so that a portion of said Schottky electrode provided in said concave portion can adjust a quantity of the carriers traveling in said channel region. But, Prior Art Murata does not expressly teach a gate electrode, a source electrode, and a drain electrode, the gate electrode, the source electrode, and the drain electrode being formed on the second semiconductor layer; and a first insulating film and a second insulating film both formed on the second semiconductor layer, a closest point of the second insulating film to the source electrode being situated between the first insulating film and the drain electrode, a part of the gate electrode is formed on the first insulating film, the first insulating film and the second insulating film are formed of silicon nitride, a Si-H bond density in the first insulating film is higher than a Si-H bond density in the second insulating film, and an N-H bond density in the second insulating film is higher than an N-H bond density in the first insulating film (claim 1).
Prior Art Martinez teaches enhancement mode RF devices (C1 L6), wherein (Fig. 1+; C2 L24+) a substrate having a stack of compound semiconductor layers formed thereon including a cap layer, a central layer defining a device channel, and a buffer adjacent the substrate; the substrate having a stack of compound semiconductor layers, implanting a source and a drain in the stack of semiconductor layers, the source and drain extending at least into the buffer and defining an implant free area in the device channel between the source and drain; electrical contacts on the central layer in the source contact area and the drain contact area; a device insulation structure over the implant free area, a gate opening being spaced from the source contact area and the drain contact area; and a gate metal in the gate opening to form a gate contact. But, Prior Art Martinez does not expressly teach a gate electrode, a source electrode, and a drain electrode, the gate electrode, the source electrode, and the drain electrode being formed on the second semiconductor layer; and a first insulating film and a second insulating film both formed on the second semiconductor layer, a closest point of the second insulating film to the source electrode being situated between the first insulating film and the drain electrode, a part of the gate electrode is formed on the first insulating film, the first insulating film and the second insulating film are formed of silicon nitride, a Si-H bond density in the first insulating film is higher than a Si-H bond density in the second insulating film, and an N-H bond density in the second insulating film is higher than an N-H bond density in the first insulating film (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898